Citation Nr: 1106095	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-17 632A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as a qualifying disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for psychiatric disability, 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and December 2005 rating decisions by 
the Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for migraine headaches and service 
connection for PTSD and headaches due to an undiagnosed 
condition, respectively.  

In December 2010, the Veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of that proceeding 
has been associated with the claims file.

The Board notes a May 2006 statement of the case (SOC) also 
included the issues of entitlement to service connection for 
fatigue; muscle and joint pain; and sleep apnea, all claimed as 
due to an undiagnosed illness.  The Veteran's May 2006 
substantive appeal noted that he had fatigue, difficulty 
sleeping, and muscle and joint pain, all of which the Veteran 
attributed to his PTSD.  The RO considered this statement a 
substantive appeal of the above referenced issues and, 
consequently, issued a June 2007 supplemental statement of the 
case (SSOC) that included those issues.  However, an August 2007 
letter from the Veteran stated that he wished to withdraw his 
appeal of these issues.  As such, the issues are no longer on 
appeal before the Board.  See 38 C.F.R. § 20.204 (2010).


REMAND

The Veteran contends that he is entitled to service connection 
for a headache disorder, to include as due to an undiagnosed 
illness, as well as service connection for psychiatric 
disability.  After a review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, he asserts that his current diagnosis of 
PTSD was caused by multiple events in service.  Specifically, the 
Veteran claims that during his service in Southwest Asia during 
the Persian Gulf War he was constantly on alert and fearful of 
SCUD missile attacks and noted one specific incident where a 
missile struck an area that the Veteran's unit had recently 
vacated.  The Veteran also noted that he had to secure the scene 
of a female service member who had committed suicide.  He claimed 
to have seen the bodies of many dead Iraqi soldiers, which often 
were burnt and dismembered, while traveling on the "Highway of 
Death."  The Veteran also reported being fearful during guard 
duty at night.  Finally, he reported that he had been upset by 
the suicide of a fellow service member while serving in 
Baumholder, Germany.

Initially, the Board notes that in order for service connection 
to be awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 
10 Vet. App. 128 (1997). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843 (July 13, 
2010); 75 Fed. Reg. 41,092 (July 15, 2010).

The Board acknowledges that the Veteran has a current medical 
diagnosis of PTSD.  In March 2006, a VA psychiatrist diagnosed 
the Veteran with PTSD.  The diagnosis appears to have been based 
on the Veteran's reports of flashbacks of combat and other 
symptoms.  The treatment record does not note any specific 
stressors that formed the basis for the diagnosis.  In July 2007, 
a medical student diagnosed PTSD.  The treatment record was co-
signed by a VA clinical psychologist.  Again, the record did not 
note any specific stressors on which the diagnosis was based.  
The Veteran otherwise has been diagnosed with PTSD by additional 
treatment professionals who are not VA psychiatrists or 
psychologists.

Thus, the Veteran has been diagnosed with PTSD by a VA 
psychiatrist or psychologist, but there is no indication that the 
diagnosis was based on a stressor related to the Veteran's fear 
of hostile military or terrorist activity or that a VA 
psychiatrist or psychologist confirmed that the claimed stressor 
was adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressor.  

Indeed, the treatment records indicate that the PTSD diagnoses 
were based on memories related to combat activities.  In that 
regard, the Board notes that the Veteran's DD-214 does not 
contain any medals or awards indicating combat service and the 
Veteran has not otherwise claimed service in combat during the 
course of his claim or reported stressors related thereto.  As 
such, a VA examination is required to determine whether any 
current diagnosis of PTSD is based on a stressor related to the 
Veteran's fear of hostile military or terrorist activity.
 
In addition, the Board notes that during the December 2010 Board 
hearing the Veteran indicated that he had been receiving 
treatment for his PTSD at the Washington D.C. VAMC in 2010.  As 
such, the agency of original jurisdiction (AOJ) should take this 
opportunity to obtain any recent VA outpatient treatment records 
from January 2010 to the present. 

The Veteran has raised multiple bases for entitlement to service 
connection for his current headaches.  The Veteran contends that 
he began to experience headaches in service, beginning in 
approximately 1980.  These symptoms continued from that time 
until approximately 2004, when his symptoms worsened.  The 
Veteran has advanced the theories that his headaches were caused 
by his service in Southwest Asia or some other incident of his 
military service.  In the alternative, the Veteran asserts that 
his current headaches are secondary to his PTSD.

The Veteran's service treatment records indicate that in November 
1979, he complained of headaches, upper respiratory infection, 
and sore throat.  In February 1980 the Veteran reported a week-
long history of headache, sore throat, chest pain, and sinus 
problems.  He was diagnosed with sinus headache with myospasm of 
the chest.  In February 1984, the Veteran noted a headache for 
two days, which was diagnosed as a tension headache.  In January 
1987, the Veteran reported headaches and weakness for the 
previous day.  In May 1991, the Veteran complained of fever and 
congestion, as well as a one-week history of headache.  At his 
June 1992 medical examination at separation from service, the 
Veteran reported a history of frequent or severe headaches and 
indicated to the examiner that he experienced headaches on and 
off.

After service, the medical records indicate treatment for 
headaches beginning in approximately August 2004.  At that time, 
the Veteran was diagnosed with migraine headaches.  The Veteran 
has reported continuity of headaches from early 1980.  

The Veteran was provided a VA examination in August 2005, at 
which time he reported vertex headaches 3 to 4 times per week.  
The Veteran reported that the problem began during his service in 
the Persian Gulf and that he sought treatment in service for the 
problems.  The examiner diagnosed migraine headaches.  The 
examiner noted that the claims file had not been provided for 
review, but that based on the Veteran's reports of in-service 
treatment for the same type of headaches that service connection 
for migraine headaches should be granted.

As noted above, however, the service treatment records do not 
indicate a diagnosis of migraine headaches during service.  The 
Veteran was treated on several occasions for headaches; however, 
his treatment was almost exclusively prior to his service in 
Southwest Asia (when the Veteran attributed onset to the August 
2005 VA examiner) and there is no indication that the in-service 
treatment was for the same type of headaches (migraine).  
Moreover, the Board notes that the Veteran was only diagnosed 
with migraine headaches after he sought treatment because his 
headache symptoms had significantly worsened, beginning more than 
a decade after service.  Indeed, in November 2004 the Veteran 
reported that prior to the recent onset of chronic daily 
headaches he had not had significant problems with headaches.

Given the Veteran's reports of ongoing problems with headaches 
from 1980, with worsening symptomatology beginning in 2004; his 
in-service treatment for headaches; and the August 2005 VA 
examination report suggesting a possible link between the in-
service headaches and his current migraine headaches, the Board 
concludes that a VA medical examination and opinion is needed in 
order to obtain more definitive medical evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from October 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the 
Veteran's psychiatric condition and headaches 
from VA medical facilities where the Veteran 
has sought care from October 2007 to the 
present.  Any negative responses should be 
documented in the file and the Veteran must 
be provided with an opportunity to provide 
such medical records.

2.  After the above evidence is obtained, to 
the extent available, schedule the Veteran 
for an examination by a VA psychiatrist or 
psychologist knowledgeable in evaluating PTSD 
to determine the nature of any psychiatric 
disorder(s) found to be present.  
Psychological testing should be conducted 
with a view toward determining whether the 
Veteran in fact has PTSD.  The claims file 
must be made available to the examiner for 
review.  A rationale should be provided for 
each opinion offered. 

a.)  The examiner is requested to state 
whether the Veteran's reported stressors are 
related to his fear of in-service hostile 
military or terrorist activity and, if so, 
whether the claimed stressor(s) is adequate 
to support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to the 
claimed stressor(s).  The examiner is also 
requested to identify the current 
manifestations which distinguish that 
diagnosis from other psychiatric disorders. 

b.)  If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as not 
(i.e., a probability of 50 percent) or 
unlikely (i.e., a probability of less than 50 
percent) that any currently diagnosed 
psychiatric disorder is related to the 
Veteran's active military service, including 
his reported stressors.

c.)  A rationale must be provided for each 
opinion offered.

3.  Schedule the Veteran for VA examination 
for his headaches.  The claims file should be 
provided to the appropriate examiner for 
review.  After reviewing the file, eliciting 
a history directly from the Veteran, and 
conducting a thorough physical examination, 
as well as any diagnostic studies deemed 
necessary, the examiner should offer 
responses to the following inquiries:

a.)  Provide an opinion as to whether the 
Veteran has a current and chronic headache 
disorder.  If the examiner cannot identify a 
disability or disease causing the claimed 
symptoms, the examiner should so state.

b.)  As to any current and chronic headache 
disorder attributed to a known clinical 
diagnosis, the examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that such 
disorder is traceable to the Veteran's active 
duty service.  In that regard, the examiner 
is requested to consider and discuss, as 
appropriate, the Veteran's in-service 
complaints of headaches in November 1979, 
February 1980, February 1984, January 1987, 
May 1991, and at his separation examination 
in June 1992.  In addition, the examiner is 
requested to consider and reconcile, to the 
extent necessary, the August 2005 VA 
examiner's report and opinion.  Finally, the 
examiner should indicate whether any headache 
disorder has been caused or made worse by any 
psychiatric disability.  Any and all opinions 
must be accompanied by a complete rationale.  

4.  After the above is complete, readjudicate 
the Veteran's claims.  If one or both of the 
claims remains denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

